UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number 333-188575 PORT OF CALL ONLINE, INC. (Exact name of registrant as specified in its charter) NEVADA 27-2060863 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1670 Sierra Avenue, Ste. 402 Yuba City, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number: (530) 676-7873 40 Warren Street, Floor 3 Charlestown, MA 02129 (Former address if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x 1 Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer o
